Citation Nr: 0209993	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  96-41 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant attained the status of claimant based 
on recognition as the veteran's surviving spouse for the 
purpose of Department of Veterans Affairs (VA) Dependency and 
Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1979.  He died on May [redacted], 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that the appellant was not 
recognized as the surviving spouse of the veteran by VA for 
purposes of payment of DIC.

This claim was previously before the Board and was the 
subject of a July 2000 decision.  However, that decision was 
vacated to the extent it was adverse to the appellant by 
means of a September 2001 order of the United States Court of 
Appeals for Veterans Claims.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the appellant has 
been notified of the evidence necessary to substantiate her 
claim.

2.  The appellant and the veteran were married in June 1973; 
although there is a November 1977 divorce decree of record, 
this divorce was set aside; thus, she is the legal widow of 
the veteran.

3.  The appellant and the veteran did not live together as 
man and wife continuously from the date of marriage to the 
date of the veteran's death which occurred many years after 
their marriage and that failure to live together was by 
mutual decision and was not in its entirety for the purposes 
of convenience, health, business, or any other reason did not 
show any intent on the part of the appellant to desert the 
veteran.

4.  Both the appellant and the veteran were free of fault in 
the initial separation.  

5.  The initial separation was not procured by the veteran or 
due to his misconduct.  


CONCLUSION OF LAW

The appellant has not attained the status of claimant as she 
is not entitled to recognition as the veteran's surviving 
spouse for purposes of VA DIC benefits.  38 U.S.C.A. §§ 
101(3)(31), 1541 (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 
3.53, 3.206 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statements of the case, the Board 
decision and remand, and the RO decisions issued regarding 
the claim.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.  
Also, the appellant's attorney, in this brief submitted in 
April 2002 indicated that the appellant believes that she had 
submitted sufficient evidence and information to substantiate 
her claim. 

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Historically, the record shows that the appellant and the 
veteran were married on June 23, 1973.  A marriage 
certificate confirms this information.  According to three 
birth certificates, the veteran and the appellant are the 
listed parents of three children born in July 1972, August 
1974, and October 1977.  

In April 1979, an application for VA benefits was received 
from the veteran.  In that application, the veteran indicated 
that he had been married one time, to the appellant, and that 
they had divorced on November 30, 1977, in the State of 
Arizona.  He listed his two oldest children, but did not list 
his third child.  He submitted a copy of the divorce decree.  
In addition, he indicated that he was currently living in 
McKeesport, Pennsylvania.  In June 1980, the veteran 
submitted a VA Form 21-686c, Declaration of Marital Status.  
In this form, he indicated that he had married G.G. on June 
21, 1980.  He indicated that they were living in Pittsburgh, 
Pennsylvania.  

On May [redacted], 1984, the veteran died.  According to the death 
certificate, the veteran was residing in Pittsburgh, 
Pennsylvania and was married at the time of his death.  His 
widow was not listed.  Shortly after the veteran's death, 
G.G. applied for VA death benefits.  In her application, she 
indicated that the veteran had previously been married to the 
appellant in June 1973 and was divorced from her in November 
1977.  She indicated that she and the veteran had married in 
June 1980 and their marriage was terminated by the veteran's 
death.  She indicated that she had not remarried since the 
veteran's death.  A marriage certificate confirms that the 
veteran and G.G. were married in June 1980.  

In August 1984, an application for VA burial benefits was 
received from the Funeral Director of the Funeral Home which 
provided services to the veteran upon his death.  The Funeral 
Director indicated that the veteran had been living at his 
last reported address and was married to G.G. at the time of 
his death.  

In a February 1985 rating decision, service connection for 
the cause of the veteran's death was granted.  The RO awarded 
to VA death benefits to G.G. as the veteran's surviving 
spouse.

In June 1992, the veteran's daughter, his second child, 
applied for CHAMVA benefits from VA.  In addition, she 
applied for VA death benefits.  In that application, she 
indicated that the veteran had been married to her mother in 
June 1973, but that they divorced thereafter on an unknown 
date.  She further indicated that the veteran had married 
G.G. at some point thereafter.  She also indicated that the 
"surviving spouse" was receiving DIC benefits.  Thus, it is 
apparent that she was aware that the veteran had divorced the 
appellant and married G.G. thereafter.  Subsequently, her 
claim for VA death benefits was denied because she failed to 
submit some requested information.  

In February 1996, the appellant applied for VA death 
benefits.  In her application, she indicated that she married 
the veteran in June 1973 and that the marriage ended when the 
veteran "walked away and never returned."  She indicated 
that she had not remarried.  Enclosed with her application 
was documentation showing that she had been awarded Social 
Security benefits.  When she applied for and was awarded 
these benefits, she was using her maiden name.  

In May 1996, the appellant's claim was denied.  It was noted 
that she and the veteran had been divorced since November 
1977.  The appellant appealed this determination.  She 
indicated that she never participated in any divorce 
proceedings and was unaware that any divorce had taken place.  
She asserted that even after the alleged divorce took place, 
that the veteran continued to stay with the appellant and the 
children.  In a July 6, 1999, letter, the appellant again 
indicated that she never participated in any divorce 
proceedings and was unaware that any divorce had taken place.  
She indicated that the veteran had moved to McKeesport, 
Pennsylvania and was supposed to find housing for the family.  
She indicated that she and the veteran resided together 
during his periods of leave from service and thereafter until 
1980.  

In a March 1998 Administrative Decision, it was determined 
that G.G.'s marriage to the veteran was deemed valid and she 
was the surviving spouse for the purposes of VA benefits.  

In May 2000, the veteran testified before a member of the 
Board at the St. Petersburg, Florida RO.  At that time, she 
submitted a copy of documentation from the Superior Court of 
the State of Arizona which showed that the divorce between 
the veteran and the appellant had been set aside in April 
2000.  In addition, in written documentation, the appellant 
asserted that she was married to the veteran continuously 
until his death and that she maintained consistent and 
regular contact with him throughout the marriage.  The 
appellant indicated that she lived in Camden, New Jersey from 
1962 to 1973.  In 1973, after they married, she asserted that 
she and the veteran lived in Camden, New Jersey until they 
moved to Pensacola, Florida, where they remained until 
January 1974.  In January 1974, she indicated that she 
returned to Camden, New Jersey and lived with relatives until 
1979.  She maintained that the veteran lived at this 
residence until 1974 when he was sent to Vietnam.  She 
indicated that upon his return in 1977, he was stationed in 
Yuma, Arizona.  She indicated that the only reason that she 
and the veteran lived separately in 1977, the year the 
youngest child was born, was because of a mutual desire for 
her to remain at the family residence for the purpose of 
stability for the family and until the veteran could obtain 
military housing for the family.  The appellant asserted that 
on November 30, 1977, the date of the divorce decree, the 
veteran returned home for a visit in New Jersey and never 
mentioned his desire to obtain a divorce.  Likewise, from 
thereon, the veteran never indicated that he had obtained a 
divorce.  

During her personal hearing, the appellant testified that 
after the veteran apparently obtained the divorce in November 
1977, he came back to New Jersey and stayed with her and the 
children in 1977.  She related that he was discharged from 
the military in 1979 and did not thereafter return to New 
Jersey to live with her.  Rather, he went to McKeesport, 
Pennsylvania and Pittsburgh, Pennsylvania to attend college.  
She related that the veteran would periodically come back to 
New Jersey to visit.  She related that she had the divorce 
set aside on the basis that the veteran made false statements 
before the presiding judge who granted the divorce.  She 
indicated that the veteran told the judge that he only had 
two children and was unaware of the whereabouts of the 
children and the appellant.  The appellant indicated that she 
provided proof that the veteran did actually know of their 
whereabouts and was listed on the birth certificate of the 
third child.  

The Board further notes that the appellant subsequently 
submitted documentation from the Social Security 
Administration showing that she was recognized as the 
surviving spouse of the veteran since the divorce had been 
set aside.  In addition, she submitted two lay statements 
from one individual who stated that she recalled that the 
veteran would stay with the appellant in New Jersey when he 
would visit.  This individual indicated that she left for 
college in 1978.  The Board notes that the appellant waived 
RO review of this evidence.  

A "surviving spouse" of a veteran who served during wartime 
may be eligible to receive VA death pension benefits.  38 
U.S.C.A. § 1541 (West 1991).  38 U.S.C.A. § 101(3) (West 
1991) states that the term "surviving spouse" means a person 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  Additionally, 
the law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31) (West 
1991); 38 C.F.R. § 3.50(c) (1999).  A wife is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (1999).  38 C.F.R. § 3.50(a) (1999).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j) (1999).  The 
appellant has the burden to establish her status as a 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The validity of a divorce decree regular on its face, will be 
questioned by the VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby. In cases where 
recognition of the decree is thus brought into question: (a) 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce; (b) where the 
issue is the validity of marriage to a veteran following a 
divorce, the matter of recognition of the divorce by the 
Department of Veterans Affairs (including any question of 
bona fide domicile) will be determined according to the laws 
of the jurisdictions specified in § 3.1(j).  38 C.F.R. § 
3.206(1999).

At the outset, the Board notes that the State of Arizona has 
set aside the divorce decree of the veteran and the 
appellant.  Thus, there is no divorce between the two.  In 
that regard, the Board notes that the appellant is the legal 
widow of the veteran as there is no divorce terminating the 
marriage between the two.  However, this does not mean that 
the appellant is the surviving spouse for VA benefits 
purposes.  As noted, in order for an individual to be the 
"surviving spouse" of the veteran, she must have been the 
spouse of a veteran at the time of the veteran's death, lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  In this case, the appellant was 
the legal spouse of the veteran at the time of his death, she 
apparently did not remarry, and she apparently has not since 
the death of the veteran lived with another person and held 
herself out openly to the public to be the spouse of such 
other person.  However, it is clear from the record, that she 
and the veteran initially separated in 1977, that the veteran 
periodically visited her thereafter, and that they did not 
cohabit at all since at least 1980.  Therefore, it must be 
determined if the separation was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 U.S.C.A. § 101(3) and 38 
C.F.R. § 3.50(b)(1) have set forth a two-part test to 
determine whether a spouse can be deemed to have continuously 
cohabited with a veteran even if a separation has occurred. 
Gregory v. Brown, 5 Vet. App. 108 (1993).  First, the spouse 
must be free of fault in the initial separation.  Secondly, 
the separation must have been procured by the veteran or due 
to his misconduct.  The Court found that the "without 
fault" requirement of the law was not a continuing one.  
Rather, although acts subsequent to the separation may in 
certain cases be relevant evidence, the finding of fault or 
without fault is to be determined on the basis of an analysis 
of the conduct at the time of separation.

In her application for benefits, the appellant indicated that 
the marriage ended when the veteran "walked away and never 
returned."  This statement was thereafter repeatedly 
contradicted in the record.  Essentially, thereafter, the 
appellant maintained that she and the veteran resided 
together when he was on leave while serving in the military.  
In 1977, over a year before his discharge, the veteran 
relocated to the State of Arizona where he was stationed.  
She indicated that the only reason that she and the veteran 
lived separately in 1977, the year the youngest child was 
born, was because of a mutual desire for her to remain in New 
Jersey for the purpose of stability for the family and until 
the veteran could obtain military housing for the family.  
However, she asserted that he would visit her in New Jersey.  
Thereafter, the appellant asserted that when the veteran was 
discharged in 1979, he relocated to Pennsylvania to attend 
school and was again supposed to find housing.  In a July 6, 
1999, letter, the appellant indicated that she and the 
veteran essentially resided together during his periods of 
leave from service and thereafter until 1980.  In written 
correspondence and at her hearing, the appellant did not 
specifically discuss the veteran's living arrangements after 
1980; however, it is clear from her statements that he was 
not residing with her.  The record shows that he was in fact 
residing with G.G. in the State of Pennsylvania.  

As noted, there is a two-part test to determine whether a 
spouse can be deemed to have continuously cohabited with a 
veteran even if a separation has occurred.  In this case, 
according to the appellant, the initial separation occurred 
in 1977 when the veteran returned from Vietnam and was 
station in Yuma, Arizona.  The appellant indicated that she 
was unable to travel due to her pregnancy and both she and 
the veteran mutually decided that she would remain in New 
Jersey.  Thus, the appellant was free of fault in the initial 
separation.  However, the record also must show that the 
separation was procured by the veteran or due to his 
misconduct.  The Board does not find that this was the case.  
The appellant chose to remain in New Jersey.  She has 
indicated that this was a mutual decision.  She indicated 
that the plan was for the family to join the veteran at a 
later date, but this never happened.  As noted, although she 
initially indicated that the veteran walked away and never 
returned, she thereafter consistently indicated that the 
veteran did not just walk away and did in fact return 
periodically.  Although it is clear that by the end of 
November 1977, the veteran attempted to divorce the 
appellant, the appellant has basically shown that they were 
initially separated due to various outside circumstances and 
not because either party specifically procured the separation 
earlier that year, in 1977.  According to the appellant, the 
veteran initially was sent to Yuma, Arizona, when she was 
still pregnant, therefore, the initial separation occurred 
prior to the veteran's attempt to obtain a divorce.  In sum, 
the Board does not find that the two prong test is met.  The 
Board further notes that it is clear from the record that 
after 1980, and perhaps earlier, the veteran did not reside 
with the appellant at any time.  The veteran did not die 
until 1984, many years thereafter.  There has been no 
evidence presented that shows that either party was 
specifically at fault for that final separation.  

While the Board recognizes the appellant's frustration with 
regard to the circumstances under which the divorce was 
obtain in November 1977, the determinative factor in this 
case is not whether the veteran and the appellant were 
legally married or divorced when he died.  Under the 
pertinent VA regulation, it must also be shown that they 
continuously lived together from the date of marriage to the 
date of death.  Because the veteran was in the military, it 
is reasonable to expect that they were not living together 
when he was stationed abroad in Vietnam.  However, upon his 
return to the United States, they maintained separate 
addresses as shown in the record and never again lived 
together.  The appellant, by her own admission, stayed in New 
Jersey instead of going to Arizona to live with the veteran.  
Irrespective of the various factors affecting that decision, 
she has unequivocally stated that this was a decision that 
she participated in making and agreed with.  Thus, this 
initial separation cannot be deemed to have been solely the 
veteran's fault.  Likewise, their later permanent split 
occurred around 1980.  

The appellant's representative argues that VA should apply 
38 C.F.R. § 3.53 to find that the appellant is the surviving 
spouse of the veteran for VA purposes.  That regulation 
provides that the requirement that there must be continuous 
cohabitation from the date of marriage to the date of death 
of the veteran will be considered as having been met when the 
evidence shows  that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a).

That regulation further provides that the statement of the 
surviving spouse as to  the reason for the separation will be 
accepted in the absence of contradictory information.  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as  having been broken.  State laws will 
not control in determining questions of desertion; however, 
due weight will be given to findings of fact in court 
decisions made during the life of the veteran on issues 
subsequently involved in the application of this section.  
38 C.F.R. § 3.53(b).

However, the Board finds that while the initial separation 
between the veteran and the appellant at the time of his 
return from Vietnam and being stationed in Arizona may have 
been by mutual consent and for the purposes of convenience 
and health, that they subsequently "lived apart" for 
reasons other than convenience, health, business, or any 
reason that did not show intent on the part of the surviving 
spouse to desert the veteran.  The daughter of the appellant 
and the veteran stated in her June 1992 claim for DIC that 
the veteran and the appellant were divorced and that the 
veteran's second spouse was receiving DIC.  The appellant 
stated in her initial application for benefits that the 
veteran "walked away and never returned."  In subsequent 
statements, she has stated that he returned and lived with 
her.

However, the evidence does not show that they lived together 
from approximately 1980 until the veteran's death in 1984.  
The Board finds that the evidence does not show that they 
lived apart subsequent to the veteran's remarriage "for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran."  The evidence shows 
that they lived apart because the veteran was married to 
another woman and was living with that woman as man and wife.  
This does not qualify as a purpose of convenience, health, or 
business.  The appellant's representative argues that they 
lived apart for a purpose which did not show an intent on the 
part of the surviving spouse to desert the veteran.  However, 
the evidence does not conclusively show that the appellant 
made any attempt to live with the veteran during the last 
years of his life or that he lived with the appellant as man 
and wife during that period.  Therefore, the Board must 
conclude that the continuous separate residency of the 
veteran and the appellant during the final years of his life 
was not for purposes of convenience, health, business, or any 
other reason which did not show an intent on the part of the 
surviving spouse to desert the veteran.

Accordingly, the Board concludes that the appellant does not 
attain the status of claimant as she is not entitled to 
recognition as the veteran's surviving spouse for purposes of 
VA death pension benefits.  The preponderance of the evidence 
is against her claim for DIC and that claim is denied.  38 
U.S.C.A. §§ 101(3)(31), 1541; 38 C.F.R. §§ 3.1(j), 3.50, 
3.53, 3.206.



ORDER

The appellant cannot be recognized as the veteran's surviving 
spouse for the purpose of Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) benefits and her 
claim for those benefits is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

